Willson, J.
This is a conviction of the crime of perjury. While the indictment is not in strict accordance with approved precedents, still we are of the opinion that it is substantially sufficient, and contains all the material allegations of the facts constituting the offense. (Allen v. The State, 42 Texas, 12; Bradberry v. The State, 7 Texas Ct. App., 375; West v. The State, 8 Texas Ct. App., 119.)
We are of the opinion, however, that the evidence upon which the conviction is based is legally insufficient. There were three witnesses placed upon the stand to testify as to the falsity of the alleged false oath of the defendant. But one of these witnesses testified that defendant’s alleged false statements were untrue, and this witness admitted that she did not hear all of the conversation in relation to which the perjury is assigned. By the testimony of the other two witnesses the truth, instead of the falsity, of the alleged false matter is to our minds established. There is no evidence whatever corroborating the testimony of the single witness as to the falsity of the defendant’s oath. Under this state of case the court below erred in failing to instruct the jury to acquit the defendant. (Code Crim. Proc., Arts. 745, 746; Gabrielsky v. The State, decided at the present term, ante, p. 428.)
Because the evidence does not fulfill the requirements of the law, the judgment is reversed and the cause remanded.

Reversed and remanded.

Opinion delivered February 17, 1883.